Exhibit 10.40

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

THE EXECUTIVE NONQUALIFIED PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Local Insight Media, L.P. (the “Company”) of
the Executive Nonqualified Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6

   Committee:    The duties of the Committee set forth in the Plan shall be
satisfied by:    ___            (a)    Company    ___            (b)    The
administrative committee appointed by the Board to serve at the pleasure of the
Board.    ___            (c)    Board.    XX            (d)    Other (specify):
Nonqualified Deferred Compensation Plan Committee.

 

1



--------------------------------------------------------------------------------

2.8

   Compensation:    The “Compensation” of a Participant shall mean all of a
Participant’s:    XX    (a)    Base salary.    ___    (b)    Service Bonus.   
XX    (c)    Performance-Based Compensation earned in a period of 12 months or
more.    ___    (d)    Commissions.    ___    (e)    Compensation received as an
Independent Contractor reportable on Form 1099.    ___    (f)    Other:

2.9

   Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:    ___    (a)    The last business day of each Plan Year.   
___    (b)    The last business day of each calendar quarter during the Plan
Year.    ___    (c)    The last business day of each month during the Plan Year.
   ___    (d)    The last business day of each payroll period during the Plan
Year.    ___    (e)    Each pay day as reported by the Employer.    XX    (f)   
Any business day on which Participant Deferrals are received by the
administrative recordkeeper.    ___    (g)    Other:
                                                                     

2.13

   Effective Date:          XX    (a)    This is a newly-established Plan, and
the Effective Date of the Plan is February 1, 2008.    ___    (b)    This is an
amendment and restatement of a plan named                          with an
effective date of                         .          The Effective Date of this
amended and restated Plan is                         .          This is
amendment number                             .       ___   

(i)     All amounts in Deferred Compensation Accounts shall be subject to the
provisions of this amended and restated Plan.

      ___   

(ii)    Any Grandfathered Amounts shall be subject to the Plan rules in effect
on October 3, 2004.

2.20

   Normal Retirement Age: The Normal Retirement Age of a Participant shall be:
   XX    (a)    Age 65

 

2



--------------------------------------------------------------------------------

 

___

  

(b)    The later of age          or the          anniversary of the
participation commencement date. The participation commencement date is the
first day of the first Plan Year in which the Participant commenced
participation in the Plan.

 

___

  

(c)    Other:

2.23 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

Local Insight Media, L.P.

  188 Inverness Drive West,
Suite 800   303-867-1600   20-8131838   Englewood, CO 90112          

Local Insight Media, L.P.

  100 Executive Parkway   330-655-4400   34-1458335   Hudson, OH 44236          

Local Insight Media, L.P.

  1001 San Roberto St.,
Suite 500   787-758-2828
X5502   66-0568619   Rio Piedras, Puerto Rico 00926          

Local Insight Media, L.P.

  312 Plum St., Suite 900   513-397-6794   02-0553288   Cincinnati, OH 45202    
     

Local Insight Media, L.P.

  3601 C St., Suite 1424   907-297-3065   57-1160727   Anchorage, AK 99503    

 

2.26

   Plan: The name of the Plan is    Local Insight Media Deferred Compensation
Plan.

2.28

   Plan Year: The Plan Year shall end each year on the last day of the month of
December.

2.30

   Seniority Date: The date on which a Participant has:    ___    (a)   
Attained age         .    XX    (b)    Completed 5 Years of Service from First
Date of Service.    ___    (c)    Attained age          and completed         
Years of Service from First Date of Service.    ___    (d)    Attained an age as
elected by the Participant.

 

3



--------------------------------------------------------------------------------

   ___    (e)     Not applicable – distribution elections for Separation from
Service are not based on Seniority Date

4.1

   Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:
   XX    (a )   Base salary:            minimum deferral:             %        
   maximum deferral: $              or 100 %    ___    (b )   Service Bonus:   
        minimum deferral:             %           
maximum deferral: $             or             %    XX    (c )  
Performance-Based Compensation:           

minimum deferral:             %

          

maximum deferral: $             or 100 %

   ___    (d )   Commissions:           

minimum deferral:             %

          

maximum deferral: $             or             %

   ___    (e )   Form 1099 Compensation:           

minimum deferral:             %

          

maximum deferral: $             or             %

   ___    (f )   Other:                 

minimum deferral:             %

          

maximum deferral: $             or             %

      (g )   Participant deferrals not allowed.

4.2

   Employer Credits: Employer Credits will be made in the following manner:   
XX    (a )   Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:         XX   

(i)     An amount determined each Plan Year by the Employer.

 

4



--------------------------------------------------------------------------------

        ___    (ii)    Other:    XX    (b )   Other Employer Credits: The
Employer may make other credits to the Deferred Compensation Account of each
Active Participant in an amount determined as follows:         XX    (i)    An
amount determined each Plan Year by the Employer.         ___    (ii)    Other:
      (c )   Employer Credits not allowed.

5.2

   Disability of a Participant:    XX    (a )   A Participant’s becoming
Disabled shall be a Qualifying Distribution Event and the Deferred Compensation
Account shall be paid by the Employer as provided in Section 7.1.    ___    (b )
  A Participant becoming Disabled shall not be a Qualifying Distribution Event.

5.3

   Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:    ___    (a )   An amount
to be determined by the Committee.    ___    (b )   Other:    XX    (c )   No
additional benefits.

5.4

   In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:    XX    (a )   In-Service Accounts are allowed with
respect to:         ___    Participant Deferral Credits only.         ___   
Employer Credits only.         XX    Participant Deferral and Employer Credits.
        In-service distributions may be made in the following manner:         XX
   Single lump sum payment.         XX    Annual installments over a term
certain not to exceed 15 years.         Education Accounts are allowed with
respect to:         ___    Participant Deferral Credits only.         ___   
Employer Credits only.         XX    Participant Deferral and Employer Credits.
        Education Accounts distributions may be made in the following manner:   
     XX    Single lump sum payment.         XX    Annual installments over a
term certain not to exceed 5 years.         If applicable, amounts not vested at
the time payments due under this Section cease will be:         ___    Forfeited
        XX    Distributed at Separation from Service if vested at that time   
___    (b )   No In-Service or Education Distributions permitted.

5.5

   Change in Control Event:

 

5



--------------------------------------------------------------------------------

   XX    (a)   Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.    ___    (b)   A Change in Control
shall not be a Qualifying Distribution Event.

5.6 Unforeseeable Emergency Event:

   XX    (a)   Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.       (b)   An Unforeseeable Emergency shall not
be a Qualifying Distribution Event 6. Vesting: An Active Participant shall be
fully vested in the Employer Credits made to the Deferred Compensation Account
upon the first to occur of the following events:    XX    (a)   Normal
Retirement Age.    XX    (b)   Death.       XX    (c)   Disability.       XX   
(d)   Change in Control Event    ___    (e)   Other:       XX    (f)  
Satisfaction of the vesting requirement as specified below:       XX   Employer
Discretionary Credits:            ___    (i)   Immediate 100% vesting.        
   ___    (ii)   100% vesting after __ Years of Service.            ___    (iii)
  100% vesting at age __.            XX    (iv)  

Number of Years

of Service

  

Vested

Percentage

                Less than    1    0 %                    1    25 %              
     2    50 %                    3    75 %                    4    100%        
           5    __%                    6    __%                    7    __%   
                8    __%                    9    __%                   
10 or more    __%            For this purpose, Years of Service of a Participant
shall be calculated from the date designated below:

 

6



--------------------------------------------------------------------------------

XX    (1)    First Day of Service (Include prior service with acquired
entities). __    (2)    Effective Date of Plan Participation. __    (3)    Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years of Service of a Participant from the Crediting Date on which each
Employer Discretionary Credit is made to his or her Deferred Compensation
Account. XX    Other Employer Credits:    __    (i)    Immediate 100% vesting.
   __    (ii)    100% vesting after __ Years of Service.    __    (iii)    100%
vesting at age __.    XX    (iv)    As indicated by the Employer at the time of
grant, subject to approval of admin capability by Principal Financial Group.

 

   XX     (iv)   

 Number of Years

 of Service

  

vested

Percentage

             Less than    1    __%                1    __%                2   
__%                3    __%                4    __%                5    __%   
            6    __%                7    __%                8    __%            
   9    __%                10 or more    __%       For this purpose, Years of
Service of a Participant shall be calculated from the date designated below:   
__    (1)    First Day of Service.    __    (2)    Effective Date of Plan
Participation.    __    (3)    Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account.

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

7



--------------------------------------------------------------------------------

(a)    Separation from Service prior to Seniority Date, or Separation from
Service if Seniority Date is Not Applicable    XX    (i)    A lump sum.    ___
   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed __ years.    ___    (iii)   
Other:_________________________________. (b)    Separation from Service on or
After Seniority Date, If Applicable    XX    (i)    A lump sum.    XX    (ii)   
Annual installments over a term certain as elected by the Participant not to
exceed 15 years.    ___    (iii)    Other:_________________________________. (c)
   Separation from Service Upon a Change in Control Event    XX    (i)    A lump
sum.    XX    (ii)    Annual installments over a term certain as elected by the
Participant not to exceed 15 years.    ___    (iii)   
Other:________________________________. (d)    Death    XX    (i)    A lump sum.
   ___    (ii)    Annual installments over a term certain as elected by the
Participant not to exceed __ years.    ___    (iii)   
Other:________________________________. (e)    Disability    XX    (i)    A lump
sum.    XX    (ii)    Annual installments over a term certain as elected by the
Participant not to exceed 15 years.    ___    (iii)   
Other:________________________________.

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__    Forfeited __    Distributed at Separation from Service if vested at that
time (f)    Change in Control Event    XX    (i)    A lump sum.

 

8



--------------------------------------------------------------------------------

      XX    (ii)    Annual installments over a term certain as elected by the
Participant not to exceed 15 years.       ___    (iii)    Other:
__________________________________    If applicable, amounts not vested at the
time payments due under this Section cease will be:    ___    Forfeited         
___    Distributed at Separation from Service if vested at that time 7.4    De
Minimis Amounts.    XX    (a)    Notwithstanding any payment election made by
the Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment at the time
designated under the Plan if at the time of a permitted Qualifying Distribution
Event that is either a Separation from Service, death, Disability (if
applicable) or Change in Control Event (if applicable) the vested balance does
not exceed $ 15,000. In addition, the Employer may distribute a Participant’s
vested balance at any time if the balance does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant’s
entire interest in the Plan       (b)    There shall be no pre-determined de
minimis amount under the Plan; however, the Employer may distribute a
Participant’s vested balance at any time if the balance does not exceed the
limit in Section 402(g)(1)(B) of the Code and results in the termination of the
Participant’s entire interest in the Plan. 10.1    Contractual Liability:
Liability for payments under the Plan shall be the responsibility of the:    ___
   (a)    Company.       XX    (b)    Employer or Participating Employer who
employed the Participant when amounts were deferred.             14. Amendment
and Termination of Plan: Notwithstanding any provision in this Adoption
Agreement or the Plan to the contrary, Section                  of the Plan
shall be amended to read as provided in attached Exhibit                     .
      XX    There are no amendments to the Plan. 17.9 Construction: The
provisions of the Plan shall be construed and enforced according to the laws of
the State of Delaware, except to the extent that such laws are superseded by
ERISA and the applicable provisions of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

Local Insight Media, L.P. Name of Employer By:   /s/ Richard Shaum Authorized
Person Date:   January 24, 2008

 

9